PRESIDING JUSTICE SPITZ delivered the opinion of the court:  Respondent, N.E.R., has filed a petition for rehearing requesting that we reach the question of whether the evidence adduced at the adjudicatory hearing was sufficient to establish his guilt beyond a reasonable doubt. In view of the mandate of the supreme court in People v. Taylor (1979), 76 Ill. 2d 289, 391 N.E.2d 366, that this question be addressed when raised and an appellate court reverses a criminal conviction and remands the cause for a new trial, we now consider the issue. Upon consideration, we believe that the evidence adduced at trial was sufficient for the trial court to conclude that respondent was guilty beyond a reasonable doubt. This does not mean we are making a finding as to his guilt or innocence which would be binding on retrial, but rather our consideration of the sufficiency of the evidence admitted at trial will remove the risk of subjecting respondent to double jeopardy. See People v. Taylor (1979), 76 Ill. 2d 289, 391 N.E.2d 366; People v. Johnson (1987), 116 Ill. 2d 13, 506 N.E.2d 563; People v. McGhee (1987), 154 Ill. App. 3d 232, 507 N.E.2d 33; People v. Schulz (1987), 154 Ill. App. 3d 358, 506 N.E.2d 1343; People v. Lopez (1987), 152 Ill. App. 3d 667, 504 N.E.2d 862. In accordance with the views expressed in our original and supplemental opinions, the judgment of the circuit court of Champaign County is reversed; this cause is remanded for further proceedings; and the petition for rehearing is denied. Reversed, remanded, and petition for rehearing denied. LUND and KNECHT, JJ., concur.